Order entered April 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00234-CV

                   IN THE INTEREST OF M.G. AND S.G., CHILDREN

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-12223

                                           ORDER
       We GRANT appellant’s April 28, 2015 amended motion for an extension of time to file

a brief. Appellant shall file a brief by JUNE 16, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE